Citation Nr: 0832388	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Theresa M. Meagher, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran was a member of the National Guard with a period 
of active duty training from July 1999 to November 1999 and a 
period of active duty from June 2004 to January 2005.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2008, the veteran testified before the undersigned 
at a Travel Board hearing.  A transcript is of record.


FINDING OF FACT

Resolving reasonable doubt, the veteran's pre-existing 
psychiatric disorder, increased in severity during her period 
of active duty beyond its natural progression.


CONCLUSION OF LAW

Service connection for major depression with psychotic 
features to include bipolar disorder is established.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1137, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 
3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefits 
sought in the present appeal, any deviation in the execution 
of the VCAA requirements by the RO constituted harmless 
error, and does not prohibit consideration of this matter on 
the merits.  


Pertinent Law and Regulations

This claim pertains to the veteran's period of active service 
from June 2004 to January 2005, which was during wartime.  
See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (2007).  

Under 38 U.S.C.A. § 1110, governs disability compensation for 
veterans who service during wartime.  If the disability for 
which service connection is sought was not noted upon entry 
into service, wartime service disability claimants benefit 
from a presumption of soundness that, if unrebutted, supports 
a finding that the disability is service-connected.  This 
presumption of soundness may be rebutted only on a showing, 
by clear and unmistakable evidence: (1) that the disability 
pre-existed service; and (2) that the disability was not 
aggravated due to service. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089, 1093-96 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, there must be clear and 
unmistakable (obvious and manifest) evidence either that (1) 
there was no increase in disability during service, or (2) 
any increase in disability was "due to the natural 
progression" of the condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated that its decision in Wagner made clear 
that if the presumption of soundness under 38 U.S.C.A. § 1111 
is not rebutted, the veteran's claim is one for service 
connection, which means that no deduction under 38 C.F.R. § 
3.22 for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  Joyce v. 
Nicholson, 443 F.3d 845, 847-48 (2006) citing Wagner, 370 
F.3d at 1096.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

Factual Background and Analysis

Records from the veteran's National Guard Service include a 
January 1999 enlistment examination which shows no defects, 
diagnoses, abnormalities or other findings associated with a 
psychiatric condition.  However, subsequent records show the 
veteran was periodically treated for depression between 2001 
and 2004 by a private physician.  At that time the depression 
was attributed to multiple life stressors (chaotic nuclear 
family dynamics, the deaths of family members/friends, and 
personal relationship issues).  She was treated with two 
different antidepressant medications with sporadic compliance 
during that time.  Nevertheless she managed to keep her 
depression from interfering with her academic or military 
career.  This evidence shows the veteran was treated for 
depression prior to her period of active service, and thus 
serves as clear and unmistakable evidence that she had a 
psychiatric disorder that pre-existed active duty.

Since the evidence of record establishes the pre-service 
existence of a psychiatric disorder, the Board needs next to 
determine whether the veteran's pre-existing condition was 
aggravated during active duty.  Clearly, this is a matter 
that ultimately turns upon what the competent medical 
evidence establishes as to the veteran's current psychiatric 
disorder, and whether it was permanently increased as a 
result of service.  The Board is specifically tasked by law 
to weigh the probative value of medical evidence submitted.  
See Van Slack v. Brown, 5 Vet. App. 499 (1993); Harder v. 
Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Additional service records show that in June 2004, the 
veteran was commissioned into the Army National Guard and 
sent to Officer Basic Course (OBC).  Soon thereafter, she 
found the experience to be overwhelming and her depressive 
symptoms quickly worsened.  In July 2004, the veteran grew 
despondent and intentionally overdosed on prescription 
medications.  She later developed paranoid ideation and 
disorganized thoughts and was picked up by local authorities 
who referred her for a mental health assessment due to her 
bizarre behavior.  The veteran was committed to a private 
psychiatric facility for a period of three weeks and 
diagnosed with major depressive event with psychotic 
features.  Despite aggressive treatment, including individual 
therapy, antidepressants and antipsychotic medications, for a 
three month period, the veteran remained depressed and 
paranoid.  She was recommended by a Physical Evaluation Board 
(PEB) for discharge from service.

In pertinent part, the PEB determined that the veteran's 
condition arose while in civilian status and had followed a 
course of natural progression without permanent service 
aggravation.  

After service, the veteran continued psychiatric treatment 
with some improvement in symptoms on her current medication 
regimen.  In September 2005, she underwent a VA examination 
to determine the nature and extent of her psychiatric 
disorder and to obtain an opinion as to its etiology and 
onset.  The examiner reviewed the veteran's claims file in 
its entirety, and took a detailed history of her service and 
post-service symptoms.  He noted that the veteran suffered a 
significant episode of a mood disorder while on active duty.  
There was some suggestion of depressive episodes prior to her 
military duty, however this was hard to ascertain, as it did 
not lead to hospitalization and was not of the degree of 
severity or the psychotic manifestation in July/August of 
2004 during active duty.  The examiner noted the veteran's 
in-service psychiatric hospital admission was the only 
psychiatric admission in her life and that notes from the 
civilian physician clearly reflected a very poor psychiatric 
condition at that time.  The examiner opined that whether the 
veteran's history of mood disorder was bipolar, or rather a 
tendency to recurrent depression, only time would tell.  He 
explained that there were no diagnostic tests for the 
veteran's condition other than the time course of her 
illness.  Currently her mental status examination was 
compatible with a history of a major depressive episode with 
psychotic features which may manifest from time to time but 
was now partially treated after months of medication and 
psychotherapy.  The examiner concluded that the veteran's 
major psychiatric condition manifested for the first time 
with severity while she was on active duty.  

Also of record is an opinion from a private social worker who 
noted treatment of the veteran between 2005 and 2007.  She 
stated that the veteran had evidence of bipolar disorder 
characteristics by report, by history, and by observation.  
She explained that if practitioners who saw the veteran 
during one of her depressive episodes they might only 
diagnose depression, but if followed over time, the veteran 
evidences both the mania and depression associated with 
bipolar disease.  The veteran's medications reflect this as 
well since she was responsive to medications that level her 
moods.  The examiner also noted that the average age of onset 
for bipolar was 20, and that veteran was 24 when she had her 
first breakdown.  She concluded that the likelihood of the 
veteran developing bipolar illness at 24 under the stress of 
military service was congruent with the research.  

The remaining evidence is comprised of records of counseling 
sessions, medications prescribed, and a record of behavior 
observed by medical staff.  These records also show the 
veteran was hospitalized for her bipolar disorder in May 2007 
and again in June 2007.  The Board notes that in February 
2008 the veteran offered sworn testimony at a personal 
hearing before the undersigned about the onset and severity 
of her claimed psychiatric disorder. 

Here, there is no clear and unmistakable evidence that the 
pre-service psychiatric disorder was not aggravated.  The 
contemporaneous evidence shows that the veteran was found fit 
for active duty, but that shortly thereafter her psychiatric 
disorder had become symptomatic.  There was a clear increase 
in disability during her brief period of active service, as 
evidenced by the hospitalization and her medical discharge 
from service.  Subsequent to service, she has been diagnosed 
with major depression with psychotic features as well as 
bipolar disorder by VA and private examiners.  There have 
been additional psychiatric hospitalizations since service.  
Moreover, because the veteran filed her claim for service 
connection shortly after service, the evidence essentially 
shows a continuity of symptomatology after her period of 
active service for psychiatric complaints.  In this regard, 
the evidence reasonably establishes aggravation of the 
veteran' pre-existing psychiatric disorder during service 
beyond its natural progression.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt and finds that the law require 
service connection for major depression with psychotic 
features to include bipolar disorder, based upon aggravation 
of pre-existing disability.  The appeal is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for psychiatric disorder claimed as major 
depression with psychotic features to include bipolar 
disorder is granted.



____________________________________________
C. CRAWOFRD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


